Citation Nr: 1546454	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1969.  The Veteran died in October 1983.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO determined that new and material evidence has not been submitted to reopen the claim and continued the previous denial of entitlement to service connection for the cause of the Veteran's death.  The Appellant perfected a timely appeal of this determination.  See February 2010 Notice of Disagreement; February 2012 Statement of the Case; March 2012 Substantive Appeal (VA Form 9).

The Board observes that the Veteran was scheduled for a hearing before a Veterans Law Judge, via video-conference, in June 2015; however, she failed to report for that hearing.  There is no indication that an April 2015 letter notifying the Appellant of her hearing date was returned as undeliverable.  Additionally, she has not given good cause for her failure to appear or requested that her hearing be rescheduled.  Therefore, the Board considers the Appellant's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

1.  The claim for service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation, was denied in a June 1993 rating decision, which the Appellant did not timely appeal.  

2.  By an August 2003 and September 2003 rating decision, the RO determined that new and material evidence had not been presented to reopen a previously denied claim of service connection for the cause of the Veteran's death, which the Appellant did not appeal.  

3.  The evidence received since the September 2003 rating decision is cumulative and redundant, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 1991, 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.32, 20.302, 20.1103 (2015).
 
2.  The August 2003 and September 2003 rating decisions that denied the Appellant's petition to reopen the previously denied claim of service connection for the cause of the Veteran's death are final.  38 U.S.C.A. § 7105 (West 2002, 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

3.  The evidence received since the final September 2003 rating decision, which denied the Appellant's petition to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board further notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, in an August 2009 VCAA letter, which was sent prior to the October 2009 rating decision, the RO advised the Appellant of the evidence and information necessary to substantiate her claim for service connection for cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Appellant how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations in accordance with Kent, supra.

The Board observes that the August 2009 letter did not inform the Appellant that at the time of the Veteran's death, he was service-connected for residuals of fracture of the right ulnar styloid at a noncompensable rating in accordance with Hupp.  The Board notes, however, that the Appellant demonstrated through her statements that she had actual knowledge of the disabilities for which the Veteran had established service connection.  Additionally, the Board notes that the Appellant and her representative have not asserted that the Veteran's death was due to anything other than his nonservice-connected acute myelogenous leukemia.  Therefore, the Board finds no prejudice to the Appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Appellant prior to the transfer and certification of her case to the Board and VA has complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Appellant in developing her claim, which includes assisting in obtaining any outstanding records of identified VA and private medical treatment relevant to the claim, and affording a medical opinion when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records and personnel records as well as post-service private treatment records have been obtained and considered.  The Appellant has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Appellant nor her representative has indicated that any other records are necessary to make a determination on these claims.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

Accordingly, VA has satisfied its duties to notify and assist the Appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Appellant will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

VA death benefits are payable if a veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.

The Board notes that the Appellant's claim of entitlement to service connection for the cause of the Veteran's death was originally denied in a rating decision dated June 1993.  While a timely Notice of Disagreement was filed in July 1993, and a Statement of the Case was issued in August 1993, the Appellant did not complete her appeal by filing a Substantive Appeal.  As a result, the June 1993 rating decision is considered final for purposes of this claim.  38 U.S.C.A. § 7105(a), (b)(1), (c) (West 1991, 2014); 38 C.F.R. §§ 3.104, 19.32, 20.302, 20.1103 (2015).

In April 2003, the Appellant filed a petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  By rating decisions of August 2003 and September 2003, the RO determined that new and material evidence had not been presented to reopen a previously denied claim of service connection for the cause of the Veteran's death.  The Appellant did not initiate an appeal of either rating decision.  As a result, the August 2003 and September 2003 rating decision are considered final for purposes of this claim.  See id.  

In July 2009, the Appellant filed a petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  When, as here, the prior RO decision is final, the Board, in the first instance, must rule on the matter of reopening the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence on file at the time of the August and September 2003 rating decisions showed that the Veteran died in October 1983.  The Veteran's death certificate provided that his immediate cause of death was respiratory failure due to or as a consequence of cytomegalovirus pneumonitis and bone marrow transplantation.  The death certificate also provided other significant conditions that contributed to include acute myelogenous leukemia (AML) and chemotherapy.  The RO also reviewed private treatment records from the West Florida Hospital and Leukemia Resource Center, which confirmed that the Veteran had AML; a fact that had already been established and considered at time of the June 1993 rating decision.  As the Appellant's claim was originally denied on the basis that there was no evidence establishing that AML was either incurred during the Veteran's period of service, or was manifested one year thereafter, this medical treatment evidence did not present a reasonable possibility, in light of all of the evidence of record, of changing that disposition of the Appellant's claim on the merits.  Instead, this medical treatment evidence merely showed that the Veteran had a confirmed diagnosis of AML, for which he had sought post-service treatment.  With regards to the Appellant's claim that the Veteran's AML is secondary to Agent Orange exposure, the RO observed that AML is not a presumptive disease under 38 C.F.R. § 3.309(e) and it is not a chronic lymphocytic leukemia.  Thus, the RO determined that the medical treatment evidence submitted showing that the Veteran had acute myelogenous leukemia is new, in the sense that it was not of record at the time of the June 1993 rating decision, but is not material because it does not tend to show a presumptive condition for which service connected may be granted.  Based on the foregoing, the RO confirmed and continued the previous denial for service connection for the Veteran's cause of death.

Since the September 2003 rating decision, the evidence received into the record includes the various lay statements from the Appellant and her representative.  The Appellant argued that she "believed that the type of cancer [her] husband had which is acute myelogenous leukemia is connected with the defoliant named Agent Orange."  See March 2012 Substantive Appeal (via VA Form 9).

The Board notes that the Appellant has essentially raised this argument in the previous April 2003 claim, and thus she sets forth no new facts or allegations that were not of record at the time the RO reviewed the claim in August and September 2003.  As such, the Appellant's statements are not new or material, as they do not relate to an unestablished fact needed to substantiate her claim.  In the instant appeal, the Appellant is required to submit evidence that tends to indicate that the Veteran's death was attributed to his military service, or that his military service aggravated a pre-existing condition which contributed to cause his death.  Here, the lay statements do not otherwise contain any reference to treatment for or the diagnosis of an Agent Orange presumptive disease or evidence that tends to indicate that the Veteran's death is of service origin.  Such cumulative evidence does not meet the regulatory requirement of new and material evidence under 38 C.F.R. § 3.156(a).

The Board notes that the Appellant is competent to provide lay statements as to her lay observation of what she witnessed to be the Veteran's symptoms prior to his death.  However, there is no indication in the record at the time of the RO's August and September 2003 rating decisions that the fatal conditions, which caused the Veteran's death, originated during service.  As previously discussed in the August and September 2003 rating decisions, the Veteran's acute myelogenous leukemia (AML) is not a presumptive disease under 38 C.F.R. § 3.309(e).  Therefore, to the extent her statements imply that the Veteran's death came about as a result of "multiple myeloma" which is a presumptive condition, in light of the contrary evidence that was on file at the time of the August and September 2003 rating decisions, is insufficient to provide a basis for reopening.

Lay assertions of medical causation cannot suffice to reopen a previously-denied claim.  See Marciniak v. Brown, 10 Vet. App. 198 (1997).  The Appellant's lay statements to the extent the she asserts a causal relationship between the Veteran's cause of death and active service constitutes the Appellant's opinion.  Such an opinion would require specialized education, training, or experience, which has not been factually established.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even assuming credibility, the Appellant's statements are not competent evidence on the question of causation and thus cannot serve as a basis to reopen her claim.

Because the evidence submitted since the RO rendered its September 2003 decision, when viewed in conjunction with the other evidence of record, does not tend to offer a competent opinion indicating a link between the Veteran's military service and the fatal conditions that caused his death, on either a direct or presumptive basis, it is merely cumulative and redundant of the same set of facts as the record contained in the August and September 2003 decisions, and has no reasonable possibility of altering the facts previously considered.  As such, it is not new and material as contemplated by 38 C.F.R. § 3.156(a) and provides no basis to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108.  Accordingly, the appeal is denied.


ORDER

As new and material evidence has not been submitted, the application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


